IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LAMONT FULTON,                             : No. 66 EM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
COURT OF COMMON PLEAS OF                   :
PHILADELPHIA COUNTY,                       :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 11th day of July, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.